Citation Nr: 0010511	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-33 998A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
Board of Veterans' Appeals (Board) decision rendered 
September 29, 1997, which denied a compensable disability 
rating for residuals of a bilateral herniorrhaphy.

2.  Whether there was clear and unmistakable error in the 
Board decision rendered September 29, 1997, which denied 
service connection for residuals of a back injury.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1950 to July 1952.

2.  In his March 1999 motion to revise a September 29, 1997 
Board decision, the veteran did not specify which of the two 
denied issues he was challenging on the basis of clear and 
unmistakable error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

The September 29, 1997 Board decision being challenged 
contained three issues.  The Board denied two claims, and 
granted the third.  In correspondence dated March 1999, the 
Board informed the veteran of the requirements for a 
challenge of a Board decision based upon clear and 
unmistakable error.  In a subsequently dated March 1999 
motion, the veteran stated that he requested revision of the 
September 29, 1997 Board decision based upon the presence of 
clear and unmistakable error.  He did not specify which of 
the two issues denied in the decision he was challenging, or 
whether he was challenging both denied issues.  Because the 
moving party's motion fails to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(a) (1999), the motion is 
dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


